Title: From John Adams to Engelbert François van Berckel, 23 July 1782
From: Adams, John
To: Berckel, Engelbert François van



The Hague 23d. July 1782
Sir

I have recd. this morning the Letter which You did me the honor to write me yesterday. All that You say about Madam D’Hogendorp, and the “Inconnu” is a Mystery to me, never having had a Visit or Application from either, to my Knowledge. It would give me pleasure however to be of any Service to this Person upon your Recommendation, if it were in my power: but I have not only no Authority to recommend any body to Offices or Employments in America, but I am forbidden ever to give any one the least Encouragement. There are in America as in all other Countries, two Persons who wish for Employment, to one Employment, and therefore whoever goes to America with Expectations of getting into public Employment will find himself disappointed; and most certainly would not thank me for leading him into an Error and decieving him with false hopes. If after this candid Information he persists in his determination to go to America, I will with pleasure, at your desire, give him Letters of Introduction to some of my Friends at Philadelphia or Boston.
I wish it were generally known that Congress have heretofore been obliged to thank some hundreds of Officers and other Gentlemen of undoubted good Characters, and who carried with them great Recommendations. It is near five Years ago, that they put themselves to the Expence of paying the Voyages back again to Europe of above an hundred Persons who had gone over in hopes of Employments, which Congress had not to give. They will not at this time a day repeat this Expence, and therefore I cannot encourage any Man to go over, in hopes of public Employment.
As to the Treaty, Sir, I have communicated to several Pensionaries that I could agree to the most of the Amendments proposed by the Admiralty: but I cannot agree to leave out entirely the 22d. and 23d. Articles: and what Objection there is to them I am not able to concieve, and no one has been so good as to point out to me any Harm or Injury they can possibly do this Republick. The Reason why the Congress should insist upon the Substance of them is obvious, vizt, because they have already plighted their Faith to the King of France to the Effect of them. The Amount of both those Articles is no more than this, “That this Treaty with the Republick shall not derogate from those already made with France.” If I were to meet the Com­mittee of their High Mightinesses, We could in such a Conference very easily and very soon agree upon some modification of those two Articles, which would be acceptable to both Parties and upon all other Amendments which are proper to be made. If Amsterdam agrees to the Resolution proposed by the States of Holland on the 18th. of this instant July, the Treaty may be very easily and very soon concluded.

I have the Honor to be, with very great Respect, Sir, your most obedient and most humble Servant.

